UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 3, 2012 Littelfuse, Inc. (Exact Name Of Registrant As Specified In Charter) Delaware 0-20388 36-3795742 (State of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) O’Hare Plaza 8755West Higgins Road, Suite 500 Chicago, Illinois 60631 (Address of principal executive offices, including zip code) (773)628-1000 (Registrant’s telephone number, including area code) Not applicable (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On February3, 2012, John P. Driscoll notified the Board of Directors of Littelfuse, Inc., a Delaware corporation (the “Company”), of his decision not to stand for re-election to the Board of Directors at the Company’s 2012 Annual Meeting of Stockholders.Mr. Driscoll advised the Company that his decision not to stand for re-election was not due to any disagreement with the Company, its management or its other directors. Mr.Driscoll, who has served on the Company’s Board of Directors since 1998, will continue to serve as a director until the Company’s 2012 Annual Meeting of Shareholders, which is expected to be held on April 27, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LITTELFUSE, INC. (Registrant) Dated: February 8, 2012 /s/ Philip G. Franklin Philip G. Franklin Vice President, Operations Support, Chief Financial Officer and Treasurer
